DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: 
 reference character “32” has been used to designate both a radial shelf (in Fig 1) and a hole (in Fig 18)
Reference character “22” has been used to designate both a hole (in Fig 1) and a protruding guide pin (in Fig 18)
Reference character “112” has been used to designate both a needle shield (in Fig 15) and a needle (in Figs 16-17)
Figures 17-18 have multiple reference characters with oddly places zeros (ex: 200, 390, 400 etc.). Additionally, some of the reference characters are covered by lines in the Figures (ex: 390 and 340 in Fig 18). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0049] teaches 112 to be a needle, however paragraph [0054] recites 112 as a sleeve. It is requested that the applicant use consistent language throughout the specification. Additionally, note a similar objection has been made for the drawings regarding reference character 112.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “The flexible collar according to claim 1, wherein the inner and outer surfaces define at least one slot therethrough.” This claim lacks clarity as it is unclear whether a slot(s) extends through both the inner surface and the outer surface or if the slot(s) may only extend through either the inner surface or the outer surface.  
Claim 18 states “The flexible collar according to claim 13, wherein the inner and outer surfaces define at least one slot therethrough.” This claim lacks clarity as it is unclear whether a slot(s) extends through both the inner surface and the outer surface or if the slot(s) may only extend through either the inner surface or the outer surface.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coe et al. (US Patent Pub. 20170128059 hereinafter “Coe”) in view of Suh et al. (US Patent 9084594 hereinafter “Suh”). 
Regarding Claim 1, Coe teaches (Figs 3A-3D) a flexible collar (160) comprising: 
a body comprising a cylindrical outer surface and a cylindrical inner surface concentrically aligned with respect to a common longitudinal axis (see annotated Fig 3), a top surface (see annotated Fig 3), and a bottom surface (see annotated Fig 3), the inner surface defining a bore (78) from the top surface to the bottom surface, and each of the top and bottom surfaces having a pathway confined to a respective plane and circumscribing a respective edge of the inner surface (see annotated Fig 3), 
at least one radially expandable and automatically compressible accordion region (the area where pivots 164 are located on 160) having a plurality of pivots (164), at least two of the pivots being radially spaced apart from the longitudinal axis at different distances, and 
at least one guide pin (32) extending radially outwardly from the outer surface (see annotated Fig 3).  
Coe does not specify the material of the collar/retention ring 160 or that the collar is a rigid body. 
Suh teaches (Col 21 lines 44-45) that medical grade plastic is a known material used for retention rings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collar of Coe such that it was made with a medical grade plastic as taught by Suh. This would result in the collar of Coe having a rigid body. One of ordinary skill in the art would recognize the medical grade plastic as a well-known material used to form collars/retention rings (Suh Col 21 lines 44-45). 

    PNG
    media_image1.png
    700
    598
    media_image1.png
    Greyscale

Annotated Fig 3 (Coe)
Regarding Claim 2, the combination of Coe and Suh teaches all elements of claim 1 as described above. Coe further teaches (Figs 3A-3D) the flexible collar wherein the plurality of pivots (164) includes a plurality of pivot lines (longitudinal lines extending from each linkage 162b; see annotated Fig 3B) in parallel alignment with respect to the longitudinal axis (see annotated Fig 3B). 

    PNG
    media_image2.png
    413
    547
    media_image2.png
    Greyscale

Annotated Fig 3B (Coe)

Regarding Claim 3, the combination of Coe and Suh teaches all elements of claim 2 as described above. Coe further teaches the flexible collar wherein the plurality of pivots (164) includes a plurality of inner pivots cylindrically aligned with each other and a plurality of outer pivots cylindrically aligned with each other (see annotated Fig 3D).  

    PNG
    media_image3.png
    362
    600
    media_image3.png
    Greyscale

Annotated Fig 3D (Coe)

Regarding Claim 4, the combination of Coe and Suh teaches all elements of claim 2 as described above. Coe further teaches the flexible collar wherein each of the plurality of pivot lines is configured to maintain a parallel alignment with respect to the longitudinal axis while the accordion region deforms (See annotated Fig 3B where the pivot lines are parallel to the longitudinal axis; the accordion region is interpreted as being deformed in Fig 3B).  
Regarding Claim 5, the combination of Coe and Suh teaches all elements of claim 1 as described above. The combination further teaches the flexible collar according to claim 1, wherein the rigid body comprises a plastic material (See Suh Col 21 lines 44-45).
Regarding Claim 6, the combination of Coe and Suh teaches all elements of claim 5 as described above. The combination does not specify the flexible collar wherein the rigid body has a modulus of resilience between 0 and 4 MPa. 
The instant disclosure describes the parameter of having a modulus of resilience between 0 and 4 MPa as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as having a modulus of resilience between 0 and 4 MPa are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of having a modulus of resilience between 0 and 4 MPa would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 7, the combination of Coe and Suh teaches all elements of claim 5 as described above. The combination does not specify the flexible collar wherein the rigid body has a modulus of resilience between 0 and 2.5 MPa. 
The instant disclosure describes the parameter of having a modulus of resilience between 0 and 2.5 MPa as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as having a modulus of resilience between 0 and 2.5 MPa are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of having a modulus of resilience between 0 and 2.5 MPa would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 10, the combination of Coe and Suh teaches all elements of claim 1 as described above. Coe furhter teaches (Fig 3A) the flexible collar wherein at least one of the top and bottom surfaces define a half-toroidal recess (interpreting the top surface of Fig 3A as being a ‘half-toroidal’ shape).  

Regarding Claim 11, the combination of Coe and Suh teaches all elements of claim 1 as described above. Coe further teaches (Fig 3E) the flexible collar wherein the rigid body further comprises a half-toroidal projection extending from the top surface (interpreting 164a as a half-toroidal projection extending from the top surface 162).  

Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 9, the combination of Coe and Suh teaches all elements of claim 1 as described above.  the combination does not teach the flexible collar according to claim 1, wherein the inner and outer surfaces define at least one slot therethrough. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Coe to satisfy these limitations in combination with the limitations of claim 1. 
Regarding Claim 12, the combination of Coe and Suh teaches all elements of Claim 1 as described above. The combination does not teach the rigid body further comprising a radial shelf having a surface transverse to the longitudinal axis.  Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Coe to satisfy these limitations in combination with the limitations of claim 1.
Regarding Claim 13, Coe teaches (Figs 3A-3D) a flexible collar (160) comprising: 
a body comprising a cylindrical outer surface and a cylindrical inner surface concentrically aligned with respect to a common longitudinal axis (see annotated Fig 3), a top surface (see annotated Fig 3), and a bottom surface (see annotated Fig 3), the inner surface defining a bore (78) from the top surface to the bottom surface (see annotated Fig 3), 
at least one radially expandable and automatically compressible accordion region (the area where pivots 164 are located on 160) having a plurality of inner pivot lines (see annotated Fig 3B’) in parallel alignment with respect to the longitudinal axis and located at a first radial distance away from the longitudinal axis (see annotated Fig 3B’), and a plurality of outer pivot lines (see annotated Fig 3B’) in parallel alignment to the longitudinal axis and located at a second radial distance away from the longitudinal axis greater than the first radial distance (see annotated Fig 3B’) and
at least one guide pin (32) extending radially outwardly from the outer surface (see annotated Fig 3).  
	Coe does not specify the material of the collar, or if the collar is a rigid body. Coe also does not teach the flexible collar comprising a continuous annular top surface, and a continuous annular bottom surface.
Suh teaches (Col 21 lines 44-45) that medical grade plastic is a known material used for retention rings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collar of Coe such that it was made with a medical grade plastic as taught by Suh. This would result in the collar of Coe having a rigid body. One of ordinary skill in the art would recognize the medical grade plastic as a well-known material used to form collars/retention rings (Suh Col 21 lines 44-45). 
The combination of Coe and Suh does not teach the flexible collar comprising a continuous annular top surface, and a continuous annular bottom surface. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Coe to satisfy these limitations.

    PNG
    media_image4.png
    413
    547
    media_image4.png
    Greyscale

Annotated Fig 3B’ (Coe)
Claims 14-16 and 19-21 depend on claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783